Title: To James Madison from William Charles Coles Claiborne, 20 January 1809
From: Claiborne, William Charles Coles
To: Madison, James



(Private)
Dr. Sir
New-Orleans Jany. 20th. 1809

I am this moment informed by the Military Agent, that two thousand Regular Troops are ordered to this City; You will excuse me for suggesting it as an object of some importance, that the officer selected for this Command, should possess a disposition and, turn of Mind, calculated to conciliate the Citizens generally, and to preserve a good understanding with the Civil Authorities.  Colonel Cushing (at this time at Fort Adams) is not in my opinion, such a Character.  I do not mean to derogate from his merits as a Soldier; But his Deportment is not of the conciliatory Cast, and unless his political Sentiments have of late undergone an great change, they are not such, as to insure that Cordial and decided co-operation with the general Administration, which in this Territory and at this crisis, would be productive of the best effects.
A Gentleman in whom I confide, informs me that the Intendant Moralis, has addressed from Pensacola, a Letter to his Brother now in this City (New. Orleans) in which it is stated, that the Persons exercising the Supreme Government of Spain, have declared void the Treaty which ceded Louisiana to France, and that an attempt will probably be made by Spain to repossess herself of New-Orleans & its dependencies.  I am Dr. Sir, With the greatest respect & esteem Your Mo: Obt. Sevt.

William C. C. Claiborne

